              Case 2:19-cr-00112-WBS Document 70 Filed 08/23/21 Page 1 of 6

   PHILLIP A. TALBERT
 1 Acting United States Attorney
   KATHERINE T. LYDON
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 KRISTEN CLARKE
   Assistant Attorney General
 7 AVNER SHAPIRO
   Trial Attorney
 8 United States Department of Justice
   Criminal Section, Civil Rights Division
 9 950 Pennsylvania Avenue, NW
   Washington, DC 20530
10
   Attorneys for Plaintiff
11 United States of America

12

13
                                  IN THE UNITED STATES DISTRICT COURT
14
                                     EASTERN DISTRICT OF CALIFORNIA
15

16   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-112-WBS
17                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING PLEA
18                           v.                           HEARING; FINDINGS AND ORDER
19   NERY MARTINEZ VASQUEZ AND                            DATE: August 23, 2021
     MAURA N. MARTINEZ,                                   TIME: 11:00 a.m.
20                                                        COURT: Hon. William B. Shubb
                                  Defendants.
21

22
                                                 BACKGROUND
23
            On June 20, 2019, the defendants were indicted for violations of conspiracy to commit forced
24
     labor, forced labor, conspiracy to harbor an alien for financial gain, and harboring an alien for financial
25
     gain. ECF 1. On June 10, 2021, a superseding indictment additionally charged the defendants with
26
     kidnapping and conspiracy to commit kidnapping. ECF 59. The parties are prepared to proceed with a
27
     change of plea hearing on August 23, 2021.
28
            On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

      STIPULATION REGARDING USE OF VIDEOCONFERENCE        1
30
              Case 2:19-cr-00112-WBS Document 70 Filed 08/23/21 Page 2 of 6


 1 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

 2 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

 3 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

 4 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

 5 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

 6 § 15002(b)(2).

 7          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 8 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 9 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the
10 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

11 functioning of the federal courts generally.”

12          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

13 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

14 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

15 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

16 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

17 safely take place in person.

18          In order to authorize plea hearings by remote means, however, the CARES Act—as most

19 recently re-implemented by General Order 632—also requires district courts in individual cases to “find,

20 for specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without
21 serious harm to the interests of justice.” The general orders further require that the defendants consent

22 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

23 videoconferencing is not reasonably available. In such cases, district courts may conduct hearings by

24 teleconference.

25          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

26 General Order 632 have been satisfied in this case. They request that the Court enter an order making
27 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

28 further set forth below, the parties agree that:

      STIPULATION REGARDING USE OF VIDEOCONFERENCE        2
30
                 Case 2:19-cr-00112-WBS Document 70 Filed 08/23/21 Page 3 of 6


 1          1)       The plea hearing in this case cannot be further delayed without serious harm to the

 2 interest of justice; and

 3          2)       Each of the defendants waives their respective physical presence at the hearing and

 4 consents to remote hearing by videoconference and each of the defendants’ respective counsel joins in

 5 that waiver.

 6                                                STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and each of the

 8 defendants, by and through their respective counsels of record, hereby stipulate as follows:

 9          1.       The Governor of the State of California declared a Proclamation of a State of Emergency

10 to exist in California on March 4, 2020.

11          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

12 National Emergency in response to the COVID-19 pandemic.

13          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

14 other public health authorities have suggested the public wear masks and practice physical distancing

15 between individuals to potentially slow the spread of COVID-19. The virus is thought to spread mainly

16 from person-to-person contact. While vaccines are available, many individuals, including the

17 defendants, have not yet been vaccinated. There has been a recent rise in the delta variant, a contagious

18 variant of COVID-19, which has increased risks of contagion to unvaccinated individuals.

19          4.       On March 17, 2020, this Court issued General Order 611, noting the President and

20 Governor of California’s emergency declarations and CDC guidance, and indicating that public health
21 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

22 social distancing.

23          5.       On March 18, 2020, General Order 612 was issued. The Order closed each of the

24 courthouses in the Eastern District of California to the public. It further authorized assigned district

25 court judges to continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial

26 Act. General Order 612 incorporated General Order 611’s findings regarding the health dangers posed
27 by the pandemic.

28          6.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

      STIPULATION REGARDING USE OF VIDEOCONFERENCE        3
30
                 Case 2:19-cr-00112-WBS Document 70 Filed 08/23/21 Page 4 of 6


 1 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 2 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 3 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 4 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 5 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 6 district judges; two of those positions are currently vacant and without nominations). The report further

 7 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 8 guidance regarding gatherings of individuals.

 9          7.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

10 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

11          8.       On May 13, 2020, General Order 618 issued, continuing court closures until further

12 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

13          9.       On June 29, 2020, this Court issued General Order 620, finding that felony pleas could

14 not be conducted in person without seriously jeopardizing public health and safety.

15          10.      On September 30, 2020, this Court issued General Order 624, finding that felony plea

16 hearings still could not be conducted in person without seriously jeopardizing public health and safety.

17          11.      On January 4, 2021, General Order 628 issued, finding that felony plea hearings still

18 could not be conducted in person without seriously jeopardizing public health and safety.

19          12.      On April 2, 2021, General Order 630 issued, finding that felony plea hearings still could

20 not be conducted in person without seriously jeopardizing public health and safety.
21          13.      On July 1, 2021, General Order 632 issued, finding that it was still warranted to hold

22 felony plea hearings via videoconference.

23          14.      Given these facts, it is essential that Judges in this District resolve as many matters as

24 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

25 hearings now, this District will be in a better position to work through the backlog of criminal and civil

26 matters once in-person hearings resume.
27          15.      The defendants both have an interest in resolving their case by guilty plea and proceeding

28 to sentencing. Were this Court to delay the change of plea hearing until a time when the proceeding

      STIPULATION REGARDING USE OF VIDEOCONFERENCE         4
30
                Case 2:19-cr-00112-WBS Document 70 Filed 08/23/21 Page 5 of 6


 1 may be held in person, the defendants’ interest in furthering their case would be thwarted. The plea

 2 hearing in this case accordingly cannot be further delayed without serious harm to the interests of

 3 justice.

 4            16.   Under CARES Act § 15002(b), each of the defendants consent to proceed with this

 5 hearing by video-teleconference. Each counsel for the defendant joins in this consent.

 6            IT IS SO STIPULATED.

 7
     Dated: August 23, 2021                               PHILLIP A. TALBERT
 8                                                        Acting United States Attorney
 9
                                                          /s/ TANYA B. SYED
10                                                        TANYA B. SYED
                                                          Assistant United States Attorney
11

12
     Dated: August 23, 2021                               /s/ MARK J. REICHEL
13                                                        MARK J. REICHEL
14                                                        Counsel for Defendant
                                                          NERY MARTINEZ VASQUEZ
15

16 Dated: August 23, 2021                                 /s/ TASHA PARIS CHALFANT
                                                          TASHA PARIS CHALFANT
17                                                        Counsel for Defendant
                                                          MAURA N. MARTINEZ
18

19

20
21

22

23

24

25

26
27

28
                                          FINDINGS AND ORDER
      STIPULATION REGARDING USE OF VIDEOCONFERENCE 5
30
                Case 2:19-cr-00112-WBS Document 70 Filed 08/23/21 Page 6 of 6


 1         1.       The Court adopts the findings above.

 2         2.       Further, the Court specifically finds that:

 3                  a)     The plea hearing in this case cannot be further delayed without serious harm to

 4         the interest of justice; and

 5                  b)     The defendants have waived their respective physical presence at the hearing and

 6         consent to remote hearing by videoconference.

 7         3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 8 of the CARES Act and General Order 632, the plea hearing in this case will be conducted by

 9 videoconference.
10

11 IT IS SO FOUND AND ORDERED.

12 Dated: August 23, 2021

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING USE OF VIDEOCONFERENCE        6
30
